Citation Nr: 0639219	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES


1.  Entitlement to service connection for a right thumb 
condition.

2.  Entitlement to service connection for a right wrist 
condition.

3.  Entitlement to service connection for residuals of a 
right hand fracture.

4.  Entitlement to service connection for residuals of a left 
foot fracture.

5.  Entitlement to an evaluation in excess of 20 percent for 
a service-connected low back strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January and September 2003 rating decisions by which the 
RO, in pertinent part, denied service connection for a right 
thumb condition, a right wrist condition, residuals of a 
right hand fracture, and for residuals of a left foot 
fracture and granted an increased rating of 20 percent for 
the service-connected low back disability.  The veteran has 
appealed that rating, as he is seeking an even higher rating.

In March 2004, the veteran failed to appear for a hearing 
before a hearing officer at the RO.

In March 2005, the veteran submitted additional evidence in 
connection with his pending appeal.  He waived initial RO 
consideration of that evidence.  38 C.F.R. § 20.1304 (c) 
(2006).  

The issue of entitlement to an evaluation in excess of 20 
percent for a service-connected low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a right 
thumb condition.

2.  A right wrist condition is not shown to be related to the 
veteran's active duty service.

3.  Residuals of a right hand fracture are not shown to be 
related to the veteran's active duty service.

4.  Residuals of a left foot fracture are not shown to be 
related to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The veteran's claimed right thumb condition is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.655 (2006).

2.  The veteran's claimed right wrist condition is not due to 
disease or injury that was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.655 (2006).

3.  The veteran's claimed residuals of a right hand fracture 
are not due to disease or injury that was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.655 (2006).

4.  The veteran's claimed residuals of a left foot fracture 
are not due to disease or injury that was incurred in active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.655 (2006). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in May 2003 and August 2004 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claims addressed 
herein are denied, and no disability ratings or effective 
dates will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The veteran 
failed to appear for a VA medical examination scheduled in 
furtherance with his claims.  There is no indication that 
there is any outstanding evidence that has not been 
associated with the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When a claimant of VA benefits fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655.

Discussion

Right thumb condition

Because the veteran failed to appear for an August 2004 VA 
medical examination scheduled din connection with his claim, 
the Board will decide this issue based on the evidence of 
record.  Id.

The service medical records are silent as to the right thumb.  
The veteran was afforded a VA general medical examination in 
May 1994.  On examination, the veteran did not report, and 
the examiner did not diagnose, any condition of the right 
thumb.

A November 2003 X-ray study of the right hand showed no 
findings regarding the right thumb.

Because the record reflects no present condition related to 
the right thumb, service connection for that claimed 
disability cannot be granted.  38 C.F.R. § 3.303; Gilpin, 
supra; Degmetich, supra.

The veteran has indicated his belief that he has a right 
thumb disability that is related to active service, but as a 
layperson he is not qualified to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his belief in this regard will not be 
accorded any probative weight.

This is an instance where the preponderance of the evidence 
weighs against the veteran's claim, as there is no evidence 
in his favor.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Right wrist condition

Because the veteran failed to appear for an August 2004 VA 
medical examination scheduled in connection with his claim, 
the Board will decide this issue based on the evidence of 
record.  38 C.F.R. § 3.655.

The service medical records are silent regarding the right 
wrist.  On May 1994 VA general medical examination, the 
veteran did not report, and the examiner did not diagnose, 
any condition of the right wrist.

A November 2003 X-ray study of the right hand showed a bony 
density along the dorsal aspect of the right wrist with a 
sclerotic border that was either secondary to an old trauma 
or represented an ossicle.  

The veteran has indicated his belief that he has a right 
wrist disability that is related to active service, but as a 
layperson he is not qualified to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his belief in this regard will not be 
accorded any probative weight.

The veteran clearly has a right wrist condition as seen via 
radiologic study.  However, there is no evidence to suggest 
that such right wrist condition is related to service.  Thus, 
service connection for a right wrist condition is denied.  
38 C.F.R. § 3.303.

The Board recognizes that a radiologist opined that the right 
wrist findings could have resulted from an old trauma.  
However, because there is no indication of right wrist trauma 
in service, service connection for the veteran's right wrist 
condition cannot be granted based on this opinion.  The Board 
observes that even if a right wrist injury had been 
documented in the service medical records, the radiologist's 
opinion would not be sufficient to support a grant of service 
connection for a right wrist condition.  The examiner 
proposed two alternative etiologies for the veteran's right 
wrist condition, and service connection cannot be granted on 
the basis of musings, speculation, or uncertainty.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which 
are speculative, general, or inconclusive in nature cannot 
support a claim).  The radiologist's opinion, therefore, is 
not probative of the issue at hand.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, there is no probative medical 
evidence in the veteran's favor.  Because the preponderance 
of the evidence is against the veteran's claim, the benefit 
of the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.

Residuals of a right hand fracture

Because the veteran failed to appear for an August 2004 VA 
medical examination scheduled in connection with his claim, 
the Board will decide this issue based on the evidence of 
record.  38 C.F.R. § 3.655.

The service medical records do not indicate any fracture of 
the right hand.  Rather, they reflect a right forearm 
laceration that healed without incident.

On May 1994 VA general medical examination, the veteran did 
not report, and the examiner did not diagnose, any residuals 
of a right hand fracture.

A November 2003 X-ray study of the right hand did not reveal 
any residuals of fracture.  Indeed, the positive radiologic 
findings were limited to the right wrist and did not 
encompass the hand.

The veteran has indicated his belief that he has residuals of 
a right hand fracture that are related to active service, but 
as a layperson he is not qualified to offer a medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, his belief in this regard 
will not be accorded any probative weight.

Absent a presently diagnosed disability, service connection 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  Because there is no evidence of residuals 
of a right hand fracture, service connection for that claimed 
disability must be denied.

This is an instance where the preponderance of the evidence 
weighs against the veteran's claim, as there is no evidence 
in his favor.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.

Residuals of a left foot fracture

Because the veteran failed to appear for an August 2004 VA 
medical examination scheduled in connection with his claim, 
the Board will decide this issue based on the evidence of 
record.  38 C.F.R. § 3.655.

On enlistment, moderate asymptomatic pes planus was found.  
The service medical records reflect no fracture of the left 
foot.  In May 1989, an ingrown toenail of the left great toe 
was noted.  In August 1989, the veteran complained of a lump 
on the dorsum of the left foot.  The examiner observed a 
quarter-sized hard mass on the dorsum of the left foot.  The 
diagnosis was of a contusion.  The veteran was instructed to 
wear tennis shoes and not to run for three days.  In June 
1991, the veteran complained of left fifth toe pain.  The 
diagnosis was of rule out possible left fifth toe fracture.  
An ensuing X-ray study revealed no left fifth toe fracture.  
A few days later, the veteran complained of an infected toe.  
The examiner observed that the left fifth toe was slightly 
swollen.  There was a crack between the fourth and fifth toes 
of the left foot.  The examiner diagnosed a fissure between 
the left fourth a fifth toes.  

On May 1994 VA general medical examination, the veteran did 
not report, and the examiner did not diagnose, any disability 
of the left foot to include residuals of fracture.  

A November 2003 X-ray study of the left foot indicated 
moderate osteoarthritis of the first metatarsophalangeal 
joint consisting of joint space narrowing and subchondral 
sclerosis and small calcaneal spurs without evidence of 
fracture.

The veteran has indicated his belief that he has residuals of 
a left foot fracture that are related to active service, but 
as a layperson he is not qualified to offer a medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, his belief in this regard 
will not be accorded any probative weight.

Because there is no evidence that the veteran ever suffered a 
fracture of the left foot or any of the left toes, he cannot 
be suffering from residuals of a left foot fracture.  Absent 
a presently diagnosed disability, service connection cannot 
be granted.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.  Because there is no evidence of residuals of a left 
foot fracture, service connection for that claimed disability 
must be denied.  The Board notes that there is no evidence to 
suggest that the current left foot radiologic findings are 
associated with any left toe complaints in service.  

This is an instance where the preponderance of the evidence 
weighs against the veteran's claim, as there is no evidence 
in his favor.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. 
§ 5107.


ORDER

Service connection for a right thumb condition is denied.

Service connection for a right wrist condition is denied.

Service connection for residuals of a right hand fracture is 
denied.

Service connection for residuals of a left foot fracture is 
denied.

REMAND

As the veteran has not been properly advised of the 
provisions of VCAA regarding his claim for an increased 
rating for low back strain, a remand to the RO is necessary.

The veteran was sent VCAA notice in connection with his 
increased rating claim.  However, that letter, dated in 
October 2002, referred to the establishment of service 
connection claims and not to the establishment of increased 
rating claims.  The Board notes that the veteran was 
instructed, in a May 2003 letter, to ignore a subsequent 
April 2003 letter detailing the foregoing information.  Thus, 
corrective VCAA notice describing the type of evidence 
necessary to substantiate increased rating claims as well as 
information regarding effective dates as mandated by the 
Court in Dingess/Hartman must be sent to the veteran.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that includes information as to the 
evidence necessary to substantiate his 
claim for an increased rating for low back 
strain and that includes information on 
effective dates as mandated by the Court 
in Dingess/Hartman.   

2.  Review the record after the requested 
action has been completed.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  VA will notify the veteran if further 
action is required on his part.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


